Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 86, 93, 95, 102, 106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 154-157, 170, 172-174, 185, and 187 are all the claims for this application.
2.	Claims 86, 93, 95, 102, 106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 154-157, 170, 172-174, 185, and 187 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 11/1/2021 have been considered and entered. The initialed and dated 1449 form is attached.


REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
a) the artificial hinge sequences comprising SEQ ID NOS: 168, 25 and 26 (or combined with SEQ ID NO 59) comprised within minibody structures, wherein the the upper hinge of the artificial hinge does not comprise a cysteine and wherein said minibodies have reduced aggregation of less than 5% are free from the art and supported by the specification.
b) the IDS of 11/1/2021 has been considered and entered and the reference citation(s) thereof are not found to be materially relevant so as to effect the patentability determination of the instant claimed invention.


Conclusion
5.	Claims 86, 93, 95, 102, 106, 109, 114-116, 118-125, 128, 134, 138, 144, 148, 154-157, 170, 172-174, 185, and 187 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643